Citation Nr: 1515482	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  08-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.

(The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are the subject of a separate decision of the Board issued this date.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and J.T.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from November 1974 to March 1975.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2007 rating decision of the VA Regional Office (RO) in Waco, Texas.

The appellant was afforded a videoconference hearing in June 2010 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

In August 2010, the Board remanded the appellant's claim of entitlement to service connection for a bilateral knee disorder for additional development.  A supplemental statement of the case was issued in January 2014 and the case was returned to the Board.  

The Virtual VA claims file has been reviewed.  Documents contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to the appellant in the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant asserts that he has a bilateral knee disorder due to an injury during ACDUTRA, for which service connection should be granted.  A number of lay statements in the record attest his tripping and falling in 1996 while running in formation causing injury to the lower extremities/knees.  Private clinical records dating from 2007 reflect that he receives treatment for left knee degenerative joint disease and has a history of right knee surgery in 2000.

Review of the record reveals that with the exception of several training clinical documents, the appellant's service treatment records are not available.  In November 2007 and November 2011, the RO made a Formal Finding on the Unavailability of Service Medical Records part of the record.  

The Board acknowledges that in cases where an appellant's training records are unavailable through no fault of his own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In this case, the appellant has not been provided with a VA examination related to his claim for service connection of a bilateral knee disorder.   In light of the aforementioned lay statements regarding the appellant's report of a fall and injury to the knees, a medical opinion as to whether the appellant currently has a bilateral knee disorder related to an event or injury during ACDUTRA would be helpful in adjudication of this claim.  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding his claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the appellant's VA treatment records associated with the claim on appeal.

2.  Schedule the appellant for a VA joints examination to determine whether the nature and etiology of any bilateral knee disorder that may be present.  The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's current bilateral knee disorder, if any, was caused or aggravated by the reported injury during ACDUTRA.

The provider is advised that the appellant is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

3.  Adjudicate the claim of service connection on the merits.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




